NOTE: This order is nonp1'ecedential.
United States Court of AppeaIs
for the FederaI Circuit
HITACHI HOME ELECTRONICS (AMERICA), INC.,
Plaintiff-Appellant,
V.
UNITED STATES,
UNITED STATES CUSTOMS AND BORDER
PROTECTION, and ROSA HERNANDEZ, P0rt Di-
rect0r, United States Customs and Border Protec~
tion,
Defendants-Appellees.
2010-1345
Appea1 from the United States C0urt of International
Trade in case no. 09-CV-0191, Chief Judge Jane A. Re-
stani.
ON MOTION
ORDER
Hitachi Home E1ectronics (A1nerica), Inc. moves for a
30-day extension of time, until Oct0ber 7, 2010, to file its
opening brief Hitachi states that the United States, et
a1., consent

HITACHI HOME ELECTRONICS V. US 2
Acc01'ding1y,
IT IS 0RDERED THATZ
The motion is granted No further extensions should
be anticipated
FoR THE C0URT
 2 7 mm lsi J an Horba1y
Date J an Horbaly
Clerk
cc: Sidney N. Weiss, Esq.
Justin R. Mi11er, Esq.
- . " 4Rcu1TmR
521 “=»e2wa5ShY:M
AUG 2'? 2510
JAN |'l0RBALY
CLERK